The power to set aside, modify, or amend judgments for sufficient cause being unquestionable (Clough v. Moore, 63 N.H. 112, Eastman v. Concord,64 N.H. 265), the only question arising in this class of cases is, whether such cause is shown. This question, from its nature, depends upon the particular circumstances of each case, and is therefore one of fact to be determined at the trial term (Bank v. Clement, 58 N.H. 534, Clough v. Moore, supra); and when so determined no question of law is raised by a general exception to the result. Fox v. Tuftonborough, 58 N.H. 19; Fuller v. Bailey, 58 N.H. 71; Lefavor v. Smith, 58 N.H. 125; Whitcher v. Dexter,61 N.H. 91; Eastman v. Concord, supra.
Nothing appears in the case at bar which takes it out of the general rule, that decisions in the trial terms upon questions of fact will not be reconsidered in the law term, and when the judgment in the former action is corrected the demurrer should be overruled.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.